DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur J. Hallman (Reg. No. 77,829) on 06/08/2022.
Cancel claims 21-23.
In claim 24,
line 5, amend “a first and second” to “a first diameter and a second”,
line 9, amend “the paper honeycomb” to “the core”.
In claim 26,
line 3, after “protrusion” and before “.”, insert “of the plurality of protrusions”.
REASONS FOR ALLOWANCE
Claims 1-4, 8-13 and 24-29 are allowable. The claims are allowable over the “closest” prior art Nelson (US 2018/0290418), Kiesewetter et al. (US 2004/0104600) (Kiesewetter) and Preisler et al. (US 2013/0280473) (Preisler).
Nelson teaches a panel assembly including a multilayer load bearing panel ([0004]). The load bearing panel is a multilayer panel including a core member interposed between a first appearance layer and a second appearance layer ([0036]). A top finish coat is applied to the coating surface, the top finish coat is an aliphatic polyurethane ([0047]).
However, Nelson does not teach or suggest a glass layer around/surrounding the core, a barrier layer of material or the panel includes a fill passage/passageway that receives a resin, the fill passage is tapered from the second side of the panel to the first side of the panel by approximately 4 degrees, as presently claimed.
Kiesewetter teaches a motor vehicle body part, which includes a composite material having an outside skin and a support structure in a sandwich structure (Abstract). The support structure includes a paper honeycomb core between polyurethane/glass fiber layers and a vapor barrier layer completely surrounding the support structure ([0033]-[0035]).  
However, Kiesewetter does not teach or suggest a layer of carpet/felt or material on at least a portion of a first side of the panel or the panel includes a fill passage/passageway that receives a resin, the fill passage is tapered from the second side of the panel to the first side of the panel by approximately 4 degrees, as presently claimed.
Preisler teaches a sandwich-type structural composite component having a cut-out feature (i.e., passage/passageway) with a substantially hidden core ([0002]; [0011]). 
However, Preisler does not teach or suggest an overmold coating on the second side of the panel, wherein the panel includes a fill passage that receives resin, the ill passage is tapered from the second side of the panel to the first side of the panel by approximately 4 degrees, as presently claimed.
Thus, it is clear that Nelson, Kiesewetter and Preisler either alone or in combination, do not teach or suggest the present invention.
Further, Applicant’s amendment overcomes the 35 U.S.C. 112(a) and 112(b) rejections of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784